Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 6-8, 11, 19-20, 24-26, 28, 31, and 33-38 are pending as of the reply filed on 8/12/22. Claims 3, 5, 9-10, 12-18, 21-23, 27, 29-30, and 32 have been canceled. Claims 31, 33-35, and 38 are currently withdrawn from examination due to the restriction requirement. Claims 1-2, 4, 6-8, 11, 19-20, 24-26, 28, and 36-37 are currently under examination. 

Upon further consideration of Applicants’ arguments and the pending claims, the 102 rejections over Moore, USP 2460144; and over Chen, US 20050250944 are withdrawn. 
Claims 36-37 were previously rejected under 35 USC 103 as being unpatentable over Chen and Chait. Although the 102 rejection over Chen is withdrawn, Applicants’ arguments in response to the 103 rejection are summarized and addressed below inasmuch as they may apply to the new 103 rejections.

Applicants have argued no combination of Chen and Chait discloses the claimed compounds because, as stated previously, the cited prior art doesn’t disclose the separation identification, and characterization of the claimed stereoisomeric compounds; see UCB, 890 F.3d at 1330. Applicants have further argued the Federal Circuit in UCB stated “where a claimed composition is a purified form of a mixture that existed in the prior art, and if the prior art would provide a person of ordinary skill in the art with reason to believe [it had desirable properties], the purified compound is prima facie obvious over the mixture even without an explicit teaching the ingredient should be concentrated or purified. Id. At 1329 (emphasis in the original) (internal citation omitted). Applicants have maintained the combined teachings of Chen and Chait would not have given one of ordinary skill in the art “reason to believe” the claimed diastereomer has desirable properties relative to the racemate (or to other stereoisomers for that matter), as there is no teaching or suggestion in Chen and Chait that a particular stereoisomer is preferable to the mixture. 

Applicants’ arguments are not found persuasive. Chen teaches the compounds as synephrine derivatives having activity for treating β3-adrenergic receptor disorders, and further teaches the compound to include all stereoisomers (abstract; para [0003], [0021]), and optically pure isomers (para [0029]). Thus, the isolation of an optically pure stereoisomer would have been prima facie obvious in view of Chen. Moreover, the Federal Circuit has previously found that an explicit teaching to purify a stereoisomer from a mixture in which the compound is an active ingredient is not required for obviousness. See MPEP 2143 (I)(B): “Requiring an explicit teaching to purify the 5(S) stereoisomer from a mixture in which it is the active ingredient is precisely the sort of rigid application of the TSM test that was criticized in KSR”.  Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007). Id. at 1301, 84 USPQ2d at 1204. See also MPEP 2144.09: "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 

Claims 1-2, 4, 6, 10, 13, 21, 22, 26, 30, 32, 37, 45, and 46 were previously provisionally rejected for nonstatutory double patenting over the claims of copending appl. 16646497. Applicants have requested this rejection be held in abeyance until allowable subject matter has been identified.
The rejection for nonstatutory double patenting over the claims of 16646497 is withdrawn in view of the amendments filed on the copending application.  
New rejections are made, discussed below. This action is non-final, as the new rejections are not necessitated by amendments.
Claims 1-2, 4, 6-8, 11, 19-20, 24-26, 28, and 36-37 were examined with regards to the previously elected compound, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 11, 19-20, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jozwiak et. al., J. Med. Chem., vol. 50, pp. 2903-2915, publ. 2007, cited in an IDS.
The claims are drawn to a compound of formula I wherein R1=n-pentyl; R2=methyl; R3 & R4=both H; n=2; X=ORd; Rd=H. 
It is noted that although a species election was previously made for a compound of formula (I), this rejection is made over the above species to provide compact prosecution, with the understanding that the species election is maintained. 
Jozwiak discloses the synthesis of stereoisomers of fenoterol and fenoterol derivatives, and evaluation of their binding affinity for the β2-adrenergic receptor (title & abstract). Jozwiak discloses the synthesis of (R,S)-(-)-5-[1-hydroxy-2-(1-methylhexylamino)ethyl]-1,3-benzenediol fumarate (p. 2914, right col., 2nd para), as well as the binding affinity of this compound for  β2-adrenergic receptor (p. 2905, table 1, see (R,S)-6):  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. This compound is identical to the compound of formula (I), having R1=n-pentyl; R2=methyl; R3 & R4=both H; n=2; X=ORd; and Rd=H. Regarding claim 28, the claim recites a pharmaceutical acceptable diluent, adjuvant, or carrier as optional, therefore the pharmaceutical composition only requires a compound of formula (I). Jozwiak thus anticipates the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-8, 11, 19-20, 24-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et. al., USP 2460144 (patented 1/25/1949, of record).
The claims are drawn to the elected compound of formula (I), 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein R1 is n-propyl, R2 is methyl, R3 and R4 are both H, X is hydroxy (-ORd, Rd=H), n=1. 
Moore discloses hydroxyphenyl alkanolamines as therapeutics having bronchodilation and vasopressor activity (Title; col. 1, lines 1-25): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Moore discloses the compound 1-(meta-hydroxyphenyl)-1-hydroxy-2-(2-amylamino)-ethane, wherein “amyl” is known in the art as a synonym for “pentyl” (col. 3, lines 5-14): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. From the given name, different stereoisomers and enantiomers would have been encompassed. Moore doesn’t exclude one  enantiomer over another, and therefore, from the compound disclosed by Moore, the various enantiomers of 1-(meta-hydroxyphenyl)-1-hydroxy-2-(2-amylamino)-ethane, including 3-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol, would have been prima facie obvious:
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have isolated 3-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol  from 1-(meta-hydroxyphenyl)-1-hydroxy-2-(2-amylamino)-ethane as taught by Moore, because it would have been reasonably expected by a person of ordinary skill in the art that compounds having close structural similarity would have similar properties; see MPEP 2144.09(I)(II). As Moore teaches 1-(meta-hydroxyphenyl)-1-hydroxy-2-(2-amylamino)-ethane as a therapeutic possessing bronchodilator and vasopressor activity, one of ordinary skill in the art would have reasonably expected an enantiomer of this compound,  3-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol, would have also possessed these properties, and as such would have been motivated to have isolated this enantiomer and formulated the enantiomer in a pharmaceutical composition as a therapeutic. See MPEP 2144.09; see also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). 


Claim(s) 1-2, 4, 6-8, 11, 19-20, 24-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 20050250944 A1 (publ. 11/10/2005, cited in an IDS).
The claims are drawn to a compound of formula I or a pharmaceutical salt thereof, 4-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol, wherein R1=n-propyl, R2=methyl, R3, R4=both H, n=1, X = X is hydroxy (-ORd, Rd=H): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. 
Chen discloses synephrine derivatives for treating diseases, conditions, or disorders modulated by the β3-adrenergic receptor (Title & abstract; para [0003]). Chen discloses the synephrine derivatives to include all stereoisomers, e.g., enantiomers of the compounds and optically pure isomers (para [0029]). Chen discloses the following compound as a synephrine derivative (p. 10, see formula (45), & p. 28): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The structure of the compound of formula (45) as shown doesn’t exclude the different enantiomers; moreover, Chen teaches the inclusion of all stereoisomers.  
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have isolated 4-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol  from compound (45) as taught by Chen, because it would have been reasonably expected by a person of ordinary skill in the art that compounds having close structural similarity would have similar properties; see MPEP 2144.09(I)(II). As Chen teaches compound (45) as a synephrine derivative for treating diseases, conditions, or disorders modulated by the β3-adrenergic receptor, one of ordinary skill in the art would have reasonably expected an enantiomer of this compound,  4-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol, would have also possessed these properties, and as such would have been motivated to have isolated this enantiomer and formulated the enantiomer in a pharmaceutical composition as a therapeutic. See MPEP 2144.09; see also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). 


Claims 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 20050250944 A1 (publ. 11/10/2005, cited in an IDS), as applied to claims 1-2, 4, 6-8, 11, 19-20, 24-26, and 28 as discussed previously, in view of Chait et. al., J. Lipid Res., vol. 50, pp. S335-S339, publ. 2009, of previous record. 
The claims are drawn to a combination product comprising: (a) a compound as defined in claim 1; a pharmaceutical composition comprising a compound as defined in claim 1, and optionally one or more pharmaceutically acceptable adjuvant, diluent, and/or carrier (see claim 37); and (b) one or more other therapeutic agents that are useful in the treatment of hyperglycemia or a disorder characterized by hyperglycemia.
Chen teaches as discussed previously. Additionally, Chen teaches diseases, disorders, and conditions to be treated via β3 adrenergic receptor modulation in an animal to include diabetes (para [0021], [0118], [0129]). Chen teaches pharmaceutical compositions comprising a synephrine derivative in combination with one or more carriers, excipients, wetting agents, and/or adjuvants (para [0127]). Chen further teaches combinations of different synephrine derivatives in a pharmaceutical composition (para [0118]). Chen teaches the synephrine derivatives can be administered orally, buccally, transdermally, or parenterally (para [0126]). Hyperglycemia is a hallmark of type 1 and 2 diabetes, as taught by Chait (Abstract; p. S335, 1st para). It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have combined the compound of formula (45) with an additional synephrine derivative as taught by Chen that is useful for treating a disorder characterized by hyperglycemia, diabetes, in a mixture in a pharmaceutical composition, suitable for administration in combination, as recited by claims 36-37, with a reasonable expectation of success, because Chen teaches synephrine derivatives, and combinations thereof, including the compound of formula (45) to have utility for treating diabetes, and pharmaceutical compositions comprising one or more synephrine derivatives with an acceptable wetting agent, excipient, and/or adjuvant, along with various routes of administration. 



Information Disclosure Statements
The IDS filed on 10/21/22 and 11/4/22 have been considered. 

Conclusion
Claims 1-2, 4, 6-8, 11, 19-20, 24-26, 28, and 36-37 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627